DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
It is not clear how the claimed invention could comprise a single spaced apart opening, as the single opening would have no additional openings from which to be spaced apart. As such, the claimed “one or more spaced apart openings” is ambiguous, as multiple openings appear to be necessary. Additionally, the recitation of “each opening” further seems to indicate the necessity of multiple openings. Furthermore, it is also not entirely clear as to whether the claimed “at least one adapter housing opening” is an element distinct from each of the spaced apart openings or is a specific opening included in the already articulated spaced apart openings. As the spaced apart openings are located within the housing, and as only a single housing is identified; namely, the “adaptor housing,” it seems more likely that the “at least one adaptor housing opening” is part of the set of multiple spaced apart openings. As such, for Examination purposes, Examiner interprets the claimed invention as necessarily comprising multiple, spaced apart openings, at least one of which satisfies the limitations set forth regarding the “at least one adaptor housing opening.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0064690 to Nhep (hereinafter “Nhep”).
	Nhep teaches an optical fiber adaptor (100) comprising: at least one adaptor housing (102); multiple spaced apart openings (116) within said housing; each opening comprising a proximal end, and a distal end, and a longitudinal passageway from said proximal to distal end (Fig. 3); and at least one of the openings is configured to accept a hook (132, 134, 136, 138) on a side of a latch arm (120) configure to couple to said adaptor housing (Figs. 4, 5) wherein said latch arm is configured to accept and secure a fiber optical connector (113) within said opening.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883